           Case 2:18-cv-00165-MJH Document 54 Filed 08/05/19 Page 1 of 5



                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ERIC DAIMLER,                               )
                                            )
      Plaintiff,                            )
                     v.                     )   Civil No. 18-00165
                                            )
CHRIS MOEHLE et al,                         )
                                            )
      Defendants.                           )

       STANDING ORDER AND PROCEDURES ON CIVIL MOTION PRACTICE

                                 Judge Marilyn J. Horan

        The parties, in addition to the rules set forth in the Federal Rules of Civil Procedure and

 the Court’s Local Rules, shall follow the procedures set forth below in making or responding to

 motions in any case assigned to this member of the Court. This Order supersedes any prior Order

 on these matters in this action, and is applicable to all pending civil proceedings unless otherwise

 ordered by the Court.

  1. Case Management and Discovery Motions.

         a. Each case management or discovery motion shall affirmatively state that the
             motion has been discussed with all parties, the position of each party as to
             the motion, and the relief it seeks. If the non-moving party or parties do not
             oppose the motion, or the motion is of a type that normally does not
             implicate the substantial rights of a non-moving party (e.g., motion to
             withdraw as counsel, motion to set a conference, most motions for extension
             of time), the non-moving party shall so state in its response. No response
             need be filed to a joint or unopposed motion. The Court may decide motions
             that do not implicate the substantial rights of the opposing party, or which
             state that the motion is either joint or not opposed by all parties without a
             response. Absent such action by the Court, a response should be filed for all
             motions as set forth in paragraph 3. Letters do not constitute motions or
             responses on the record. Failure to respond in a timely fashion as set forth in
             paragraph 3.b. or by a separate briefing order may be deemed as conceding
             the grounds for any motion.

         b. In the Court’s experience, many discovery and case management disputes can
            be promptly resolved in a conference with the Court and counsel. Therefore,
            in the event of such a dispute, lead counsel shall confer in person or by
            telephone, agree on the scope and nature of the dispute, and then contact the
       Case 2:18-cv-00165-MJH Document 54 Filed 08/05/19 Page 2 of 5



         involved law clerk or the Courtroom Deputy to request a telephone status
         conference. The Court will usually either conduct the conference immediately
         or set such a conference to occur within 24 hours, and more often than not, the
         dispute will be resolved at that time. The Court may, in situations involving
         more substantive matters, direct counsel to file the appropriate motion for
         relief. This applies to all discovery motions.

      c. All motions to amend a pleading or document must attach as an exhibit the
         proposed amended document showing the proposed changes in “redline”
         format.

2. Motions.

      a. A motion should consist of a document setting forth, in a short and plain statement,
         the specific relief sought, the factual and legal grounds for the relief sought, and shall
         affirmatively state whether the motion has been discussed with all other parties, and
         their position as to the relief sought. Generally, no briefs are required for discovery
         motions, motions for extension of time and motions for continuance. All substantive
         motions shall be supported by a separate brief in support that contains the factual and
         legal support for the relief sought. Evidentiary materials in support of, or opposition
         to, a motion should be plainly marked and may be attached to the motion or brief, or
         compiled and filed in a separate document. Counsel should furnish only the
         evidentiary materials that are necessary to deciding the motion. A proposed order
         setting forth the specific relief requested shall be filed as a separate attachment.
         “General” orders (e.g. “the motion is granted”) are not sufficient.

      b. Prior to filing a motion to modify a scheduling order counsel shall comply with
         requirement to confer as set forth in Local Rule 16.1.B.5, including the filing of a
         certificate of conferral.

      c. The Court requires that prior to filing a discovery motion Counsel shall meet and
         confer in an effort to resolve their disputes prior to filing such motions. The Court
         requires that discovery motions must be accompanied by a certificate of conferral to
         be filed by the movant stating that all parties made a reasonable effort to reach
         agreement on the issue raised by the motion. E-mail communications are not
         sufficient.

      d. Given that motions pursuant to Federal Rule of Civil Procedure 12(b) are discouraged
         if the pleading defect is curable by amendment, Counsel shall meet and confer prior
         to the filing of such a motion to determine whether it can be avoided. The Court
         requires that all such motions must be accompanied by a certificate of conferral stating
         that the moving party has made good faith efforts to confer with the nonmovant(s) to
         determine whether the identified pleading deficiencies properly may be cured by
         amendment.

3. Responses

      a. Responses to Motions. Unless the motion is consented to, the opposing
         party shall file a separate response to every motion. The moving party may

                                               2
        Case 2:18-cv-00165-MJH Document 54 Filed 08/05/19 Page 3 of 5



              also file a reply to such response as a matter of course, as set forth in
              paragraph 4. Unless otherwise directed, the response and/or reply should be
              titled in the form of A’s Response [Reply] in Opposition to [Support of] B’s
              Motion [for/to] ___, as the case may be. Except for responses to discovery
              motions, motions for extension of time or motions for continuance, a brief
              shall also be filed with the response to each substantive motion. A proposed
              order shall be filed as a separate attachment.

       b. Deadlines for Responses.

          i.        Responses to motions relating to discovery or other case management
                    pretrial motions shall be filed 7 days from the date of service of the
                    motion. Should the moving party believe that there is particular
                    urgency to the grant or denial of a motion requiring expedited
                    treatment due to the particular facts or circumstances of the matter,
                    they should so state in the motion, and also advise Chambers and
                    counsel for all other parties of same by telephone, and the Court may
                    consider modifying the response time. The Court also frequently
                    resolves discovery and non-dispositive pretrial motions by telephone
                    conference, which any party may request. The Court also may
                    schedule a telephone conference before the time runs for any response.
                    In such case, the non-moving party is excused from filing a written
                    response and should state its position at the telephone conference.

         ii.        Responses to motions to dismiss shall be filed 14 days from the date of
                    service of the motion.

        iii.        Responses to motions for summary judgment shall be filed 28 days
                    from the date of service of the motion.

        iv.         Unless otherwise stated in a specific Order, responses to all motions,
                    other than those referenced in i., ii., and iii. above, shall be filed 7 days
                    from the date of service of the motion.

         v.         Unless the Court issues a specific briefing order, upon the filing of a
                    motion, the parties should proceed as set forth in this Order.

4. Reply Briefs. A reply brief is defined as the second brief advocating a party’s position on the
   same motion filed after the non-moving party’s response. No reply briefs to non-dispositive
   motions are permitted without leave of court. Reply briefs to motions to dismiss may be filed,
   without leave of court, 7 days from the date of service. Reply briefs to motions for summary
   judgment may be filed, without leave of court, 14 days from the date of service. Reply briefs
   are most helpful when they identify and respond to the novel matters contained in the
   opposition brief that merit a reply. Rehashing of the original argument is not helpful. Sur-
   reply briefs, or other briefs, may be filed only with leave of court, obtained in advance of
   filing.

5. Oral Argument. Motions may be decided with or without oral argument as determined by
   the Court. Any party believing that oral argument will materially advance the decisional

                                                   3
        Case 2:18-cv-00165-MJH Document 54 Filed 08/05/19 Page 4 of 5



   process may so advise the Court and request argument.

6. Extensions. Motions to extend deadlines should be made as any other motion, but they are
   more likely to be decided without response because of the Court’s inherent discretion over
   this subject. If non-moving counsel wish to file a response, they should advise the Court by
   telephone within one business day from the filing of the motion. Thereafter, the response
   shall be filed within 7 days of the filing of the motion. Every proposed order accompanying
   a motion to extend deadlines shall include the date certain, or a blank space for insertion of
   the date certain, on which the proposed new deadline falls. On a motion that affects more than
   one deadline, such as an extension of discovery that affects all deadlines in the case
   management order, the proposed order shall reset all of the deadlines affected.

7. Joint Motions. Joint, consent, or uncontested motions on matters that do not implicate the
   substantial rights of the parties are encouraged and will be promptly decided. A joint, consent,
   or uncontested motion shall so state in its title. Joint motions in cases with more than two
   parties that have the consent of fewer than all the parties shall so state on the first page.
   Counsel’s representation that a motion is joint or consented to is sufficient.

8. Page Limits.

       a. Briefs in support of and opposing discovery and case management motions
          should not exceed 10 pages.

       b. Briefs in support of and opposing motions in limine should not exceed 10
          pages.

       c. Briefs in support of and opposing motions to dismiss and summary judgment
          motions should not exceed 25 pages, excluding tables.

       d. Briefs in support of and opposing all other motions should not exceed 15
          pages.

       e. Reply briefs, as to motions to dismiss or summary judgment motions, should
          not exceed 15 pages; and as to all other motions they should not exceed 10
          pages.

       f. All text in briefs shall be in 12-point font (footnotes in at least 10-point font),
          with one inch margins. Text must be double-spaced; footnotes may be
          single-spaced. Evasion of these standards or page limits may cause the
          excess material to be treated as being outside the record without further
          notice to counsel.

       g. Counsel and the parties should be aware that in the Court’s experience,
          shorter briefs are almost always much more persuasive because they get to
          the point faster. They also contain less extraneous material that dilutes the
          parties’ main arguments and frequently interferes with prompt resolution.
          Extensive recitations of generally-applicable, settled decisional standards
          (grant/denial of summary judgment, or a motion to dismiss, for example) are
          not necessary.

                                                4
          Case 2:18-cv-00165-MJH Document 54 Filed 08/05/19 Page 5 of 5



 9. Citations in Briefs. The argument portion of every brief in support of or in response to a
    motion shall cite to current authority from the Supreme Court of the United States or the
    United States Court of Appeals for the Third Circuit. Otherwise, citation to current authority
    from a district court in this circuit or another court of appeals, if available, that establishes the
    legal point argued is most appropriate.

 10. Courtesy Copies. If any brief together with appendices or exhibits equals or exceeds 50
     pages, a courtesy paper copy of the brief and appendices or exhibits shall be furnished to the
     Court at the time the brief and appendices or exhibits are electronically filed. The courtesy
     copy should be 3-hole punched and placed in one or more standard black presentation
     binder(s) (no thicker than three (3) inches). The binder’s front cover and spine should be
     labeled with the case name, case number, and the subject matter of the materials, along with
     clear identification of the ECF document to which it relates, and the filing party. Counsel
     should not submit any other courtesy copies unless requested by the Court.

 11. Other Deadlines. This Order does not affect response deadlines set by any federal statute or
     the computation of time under the Federal Rules of Civil Procedure.

 12. Discretion to Modify. The Court may alter any of these provisions by Order, or by notice
     from court staff at the Court’s direction, in the interests of justice.


                                                SO ORDERED this 5th day of August, 2019.

                                                        s/Marilyn J. Horan
                                                       Marilyn J. Horan
                                                       United States District Judge

cc:    All counsel of record




                                                   5
